ORDER
The defendant’s second Petition for Discretionary Review is ALLOWED for the sole purpose of entering this Order. We treat the documents filed by the defendant with this Court as a Motion to Amend the record on appeal. The Motion to Amend the record on appeal to include the judgments of the District Court, CRAVEN County, entered against defendant herein is ALLOWED. The judgment of the Court of Appeals dismissing defendant’s appeal and its Order of 22 February 1985 treating petitioner’s Motion to Amend and Petition for Writ of Supersedeas and Temporary Stay, filed with that court on 21 February 1985, as a Petition to Rehear and denying the same are hereby vacated. The case is remanded to the Court of Appeals for consideration of defendant’s appeal on the merits. Execution of the judgments of the Superior Court, CRAVEN County dated 14 November 1983 are temporarily stayed pending the issuance of the mandate of the Court of Appeals following that court’s consideration of the merits of defendant’s appeal.
This the 25th day of February 1985.
Vaughn, J.
For the Court